FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ANTONIO ROQUE,                                  No. 07-72619

               Petitioner,                       Agency No. A013-013-784

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Antonio Roque, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision finding him removable for alien smuggling. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the

agency’s findings of fact, Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th

Cir. 2007), and review de novo questions of law, Altamirano v. Gonzales, 427 F.3d
586, 591 (9th Cir. 2005). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Roque was

removable for alien smuggling where the record establishes that he provided a safe

house and helped arranged transportation for undocumented aliens. See

Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 678 (9th Cir. 2005) (to

establish that petitioner engaged in alien smuggling, government “need not prove

direct participation in the physical border crossing”).

       We reject Roque’s contention that the IJ improperly relied on hearsay

evidence. See Espinoza v. INS, 45 F.3d 308, 309-10 (9th Cir. 1995) (the IJ may

consider evidence if it “is probative and its admission is fundamentally fair”).

       Roque’s remaining contentions are not persuasive.

       PETITION FOR REVIEW DENIED.




JTK/Research                               2                                   07-72619